Citation Nr: 0932718	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  08-11 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the character of the appellant's discharge 
constitutes a bar to payment of Department of Veterans 
Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and F.V.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel
INTRODUCTION

The appellant served on active duty from June 1965 to June 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 administrative decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In November 2008, the appellant testified at a video 
conference hearing before the undersigned Acting Veterans Law 
Judge.  A copy of the transcript is of record.  During the 
hearing, the veteran waived initial RO consideration of the 
new evidence submitted in conjunction with the hearing.  38 
C.F.R. § 20.1304(c) (2009).  

In November 2008, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The appellant served on active duty with the United 
States Navy from June 1965 to June 1968 and received an 
undesirable discharge by reason of unfitness due to three 
periods of absence without leave (AWOL).  

2.  Effective June 27, 1977, the appellant's character of 
discharge was upgraded to general conditions under the 
Department of Defense Special Discharge Review Program.  

3.  In July 1978, the Naval Discharge Review Board determined 
that the appellant did not qualify for upgrading under the 
new uniform standards for discharge review.  

4.  The evidence preponderates against a finding that the 
appellant was insane at the time of commission of the in-
service offenses.  


CONCLUSION OF LAW

The appellant was not insane at the time of the serious 
offenses leading to his discharge, and his service was not 
otherwise honest, faithful and meritorious; therefore, he is 
not precluded from receipt of VA benefits.  38 U.S.C.A. §§ 
101(2), 5107, 5202 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.12, 3.102, 3.354 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United  
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter.  The Board finds that such is the 
case as to the issue here on appeal.  The facts in this case, 
which involve the character of the appellant's discharge and 
the dates and circumstances surrounding his unauthorized 
absences, are not in dispute.  Application of pertinent 
provisions of the law and regulations will determine the 
outcome.  No amount of additional evidentiary development 
would change the outcome of this case; therefore no VCAA 
notice is necessary.  See DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the claimant].  

II.  Decision  

At the November 2008 hearing, the appellant testified that 
his misconduct in service, including repeated unauthorized 
absences and a failure to go to the appointed place of duty, 
were not the result of willful misconduct, but rather, early 
manifestations of his PTSD.  

In order to qualify for VA benefits, a claimant must be a 
"[V]eteran."  Frasure v. Principi, 18 Vet. App. 379, 385 
(2004); see also Cropper v. Brown, 6 Vet. App. 450, 452 
(1994); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  
Section 101(2) of 38 U.S. Code defines a "[V]eteran" as, 
inter alia, a person "who was discharged or released [from 
service] under conditions other than dishonorable."  38 
U.S.C.A. § 101(2).  A claimant receiving a discharge under 
other than honorable conditions may be considered to have 
been discharged under dishonorable conditions in certain 
circumstances.  See 38 U.S.C.A. § 5303 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.12 (2009).  

Where VA determines that a person's discharge from service 
was under dishonorable conditions, the payment of pension, 
compensation or dependency and indemnity compensation, based 
on that period of service, is barred.  See Cropper, 6 Vet. 
App. at 452-53; 38 C.F.R. § 3.12.  

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and regulatory bars listed in 
38 C.F.R. § 3.12.  The provisions of 38 C.F.R. § 3.12(d) 
provide that a discharge or release because of one of the 
following offenses is considered to have been issued under 
dishonorable conditions: acceptance of undesirable discharge 
in lieu of trial by general court-martial; mutiny or spying; 
offense involving moral turpitude (this includes, generally, 
conviction of a felony); willful and persistent misconduct; 
and homosexual acts involving aggravating circumstances and 
other factors affecting the performance of duty.  

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 above is a bar to 
the payment of benefits unless it is found that the person 
was insane at the time of committing the offense.  38 C.F.R. 
§ 3.12(b).  

According to 38 C.F.R. § 3.354(a) (2009), an insane person is 
one who, while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  Section 
3.354(b) of 38 C.F.R. provides that when a rating agency is 
concerned with determining whether an appellant was insane at 
the time he committed an offense leading to his court-
martial, discharge or resignation (38 U.S.C. § 5303(b)), it 
will base its decision on all the evidence procurable 
relating to the period involved, and apply the definition in 
paragraph (a) of this section.  

In May 1997, the VA General Counsel discussed the intended 
parameters of the types of behavior which were defined as 
insanity under 38 C.F.R. § 3.354(a).  It was indicated that 
behavior involving a minor episode or episodes of disorderly 
conduct or eccentricity does not fall within the definition 
of insanity in that regulation.  It was further indicated 
that a determination of the extent to which an individual's 
behavior must deviate from his normal method of behavior 
could best be resolved by adjudicative personnel on a case-
by-case basis in light of the authorities defining the scope 
of the term insanity.  The opinion provided guidance with 
regard to the phrases "interferes with the peace of 
society," "become antisocial," "accepted standards of the 
community," and "social customs of the community."  The 
opinion also held that behavior which is generally 
attributable to a substance-abuse disorder does not exemplify 
the severe deviation from the social norm or the gross nature 
of conduct which is generally considered to fall within the 
scope of the term insanity and therefore does not constitute 
insane behavior.  See VAOPGCPREC 20-97.  

The burden is on the appellant to submit competent medical 
evidence that he was insane at the time of his offenses.  See 
Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

As previously mentioned, the appellant served with the United 
States Navy from June 1965 to June 1968.  Upon enlistment, 
psychiatric evaluation of the appellant was normal, as 
reflected on the June 1965 enlistment examination report.  
Thereafter, the appellant received a special court martial on 
March 18, 1967, for being absent without leave (AWOL) from 
December 16, 1966 to February 10, 1967.  A June 1967 sick 
call note stated that the Veteran went AWOL in December 1966 
because of anger and frustration.  It was noted that he 
wanted to get out of the Navy to be home and marry his 
girlfriend.  Mental status testing revealed no psychotic or 
organic indicators, as well as no evidence of anxiety or 
depression.  Speech was coherent and he was described as 
being alert and oriented.  The appellant was diagnosed with 
immature personality with passive-aggressive features.  It 
was recommended that he be administratively discharged from 
service as he will prove to be a "headache" to the Navy 
with his attitude.  

The appellant received his second special court martial in 
November 1967, for being AWOL and breaking restriction from 
August 12, 1967 to September 8, 1967.  Finally, he received 
his third special court marital on January 2, 1968, after 
being AWOL and not going to an appointed place of duty from 
November 20, 1967 to December 7, 1967.  

In May 1968, the commanding officer recommended that the 
appellant be separated with an undesirable discharge by 
reason of unfitness.  He explained that the appellant was 
given an opportunity to make a fresh start without his 
previous record being held against him; however, in less than 
three months, the appellant had three Article 15 punishments.  
He "shows no promise for rehabilitation."  In a June 1968 
memorandum, the Chief of Naval Personnel requested that the 
appellant be discharged as undesirable by reason of unfitness 
and not recommended for reenlistment.  This determination was 
upheld in a July 1972 VA administrative decision.  It was 
also noted that the appellant's discharge from service was 
due to willful and persistent misconduct.  

By way of the Department of Defense special discharge review 
program, the appellant's discharge was changed to 
"GENERAL," after being reviewed by five DRE members.  The 
June 1977 report states that three special court martials 
(SPCMs), 5 nonjudicial punishments (NJPs) and 272 days of 
lost time did not warrant a honorable discharge.  In July 
1978, the appellant was informed by the Department of the 
Navy that an additional review of his discharge was made by 
the Naval Discharge Review Board as required by Public Law 
95-126.  The Discharge Review Board determined that the 
appellant did not qualify for upgrading under the new uniform 
standards for discharge review, and that his upgraded 
discharge under the DoD Special Discharge Review Program had 
not been changed.  

The appellant's Certificate of Release or Discharge from 
Active Duty (DD Form 214) shows that his character of 
discharge was under honorable conditions.  

After discharge from service, post service treatment records 
show that beginning in September 2003, the appellant was 
diagnosed with posttraumatic stress disorder (PTSD).  The 
September 2003 Vet Center psychiatric evaluation report 
reflects a diagnosis of PTSD and symptoms consistent with 
paranoid personality disorder.  The appellant began attending 
PTSD group therapy at his local VA outpatient treatment 
facility from February 2004 to March 2004.  In July 2007, he 
returned for group therapy, and treatment records note that 
he actively participated in PTSD discussions.  A private 
psycho-diagnostic evaluation conducted in July 2007 also 
reflected a diagnosis of PTSD.  

In November 2007, the appellant was seen by a VA staff 
psychiatrist at his local VA outpatient treatment facility.  
The psychiatrist opined that the appellant provided a 
"somewhat unreliable history," but assuming that he was 
subjected to the reported experiences in service, they would 
probably affect him at 17 years old.  Upon a second visit 
with the same VA staff psychiatrist in December 2007, he 
concluded that the appellant "very well could meet the 
criteria for posttraumatic stress disorder based on his 
military experience."  He concluded that it was at least 
likely as not that he does meet the criteria for PTSD.  

The appellant underwent a PTSD VA examination in May 2008.  
Upon review of the claims file, the VA examiner noted that 
the appellant was first assessed for psychiatric problems 
after going AWOL repeatedly during his military service.  
Three separate assessments all concluded that he had 
"immature personality with passive-aggressive features."  
During the mental status examination, the appellant reported 
to the VA examiner that he was a stretcher bearer offloading 
the dead and wounded from helicopters.  These men were often 
severely injured, bloody, missing limbs, screaming, and 
"sometimes dying as they were being transported."  This 
adversely affected the appellant, and he thinks that he died 
in June 1966.  As a result, the appellant adopted the name 
"Two Bear."  The VA examiner diagnosed the appellant with 
PTSD, and in a June 2008 addendum concluded that the PTSD was 
linked to the engaging of the enemy during his military 
service.  He further added that "[i]t is more likely than 
not that [his] psychiatric treatment in service was for the 
same condition, the PTSD . . . ."

In February 2009, the appellant underwent a subsequent VA 
psychiatric examination to determine the etiology of his 
mental disability and whether his repeated misconduct in 
service was an early manifestation of his currently diagnosed 
PTSD.  After examining the appellant and reviewing his claims 
file, the VA examiner noted that the appellant's unauthorized 
absences and other misconduct took place following his 
exposure to traumatic incidents which clearly led to his 
PTSD.  He opined that it is more likely than not that his 
PTSD began at that time and would certainly explain his heavy 
drinking.  The VA examiner further added that his drinking 
did not independently cause him to engage in unauthorized 
absences and other misconduct, but was rather a result of his 
PTSD.  

In support of his contentions, the appellant submitted three 
medical statements.  First, his social worker, B.B., stated 
that "[i]t became apparent in [his] military career that he 
began experiencing symptoms of PTSD soon after his tour on 
the U.S.S. Princeton.  His records show that he began going 
AWOL, returning on his own accord."  Similarly, A.T., a 
private therapist, indicated in an October 2008 private 
medical statement that "[i]t has been clearly documented by 
both civilian and military psychologists that his disorder 
originated after Operation Hastings in 1966 and he exhibited 
severe PTSD symptoms at that time."  Finally, an October 
2008 VA medical statement by Dr. R.S. opined that the 
"conduct which caused him to be given an undesirable 
discharge was almost certainly due to the effects of the 
trauma he had undergone as a result of his experiences during 
Operation Hastings . . . . [which] is supported by the 
deterioration of his performance ratings subsequent to those 
events."  

After review of the entire record, the Board finds that the 
evidence does not establish the appellant was insane, as 
defined by applicable regulations, at the time he committed 
the acts which led to his special court martials, nonjudicial 
punishments and going AWOL.  See 38 C.F.R. § 3.12(b).  In 
making this determination, the Board notes that while the 
evidence shows a diagnosis of PTSD attributable to his 
military service, the Board finds it probative that no 
physician, social worker, or VA staff psychiatrist stated 
that the appellant's PTSD during service was of such severity 
as to have rendered the appellant insane at the time he 
committed the stated above offenses.  In this regard, the 
Board notes that, while the appellant may have had mental 
difficulties during service resulting in a post-service 
diagnosis of PTSD, this is not the equivalent of insanity.  
Therefore, the Board finds there is no probative evidence of 
insanity at the time the offenses in question were committed.  

In sum, the foregoing evidence is found to show that the 
appellant's reported offenses and periods of AWOL qualified 
as willful and persistent misconduct, and that the appellant 
was not insane at the time of the offenses.  38 C.F.R. 
3.12(d).  Accordingly, the character of his discharge is a 
bar to his receipt of VA compensation benefits.  


ORDER

The character of the appellant's discharge constitutes a bar 
to payment of Department of Veterans Affairs (VA) benefits, 
and the appeal is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


